Citation Nr: 0503689	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973 and from March 1974 to March 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In correspondence received from the veteran in December 2003 
the veteran appears to be claiming compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 based upon a 
period of hospitalization at a VA facility in 1988.  That 
issue has not been developed for appellate review, is not 
inextricably intertwined with the issues before the Board, 
and is referred to the RO for initial consideration.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that the veteran was awarded 
benefits by the Social Security Administration (SSA) in 
October 2002.  Where there is a claim for a total disability 
rating and the VA has actual notice that the veteran is in 
receipt of disability benefits administered by the SSA based 
upon unemployability status, the VA violates the duty to 
assist by not acquiring the SSA decision and the medical 
records supporting it.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Additionally, in correspondence from the veteran received by 
VA in January 2003, the veteran indicated that he was 
hospitalized at a VA facility for a psychiatric disorder 
during May 2001.  Medical records from this hospitalization 
should be obtained.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should request copies of all 
medical records utilized by the SSA in 
making the October 2002 determination 
that the veteran was disabled.  

2.  The RO should request a summary of 
inpatient treatment rendered at the 
Gulfport VA Medical Center in May 2001.  

3.  The RO should arrange for a general 
medical examination to ascertain the 
current nature and severity of all of the 
veteran's disabilities.  All indicated 
studies should be performed.  The claims 
folder should be made available for 
review in connection with this 
examination.  The examiner should be 
requested to render an opinion concerning 
the effect of the appellant's 
disabilities on his ordinary activity and 
his ability to procure and maintain 
employment.  The examiner should provide 
the rationale for all conclusions 
reached.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




